Name: 92/307/EEC: Commission Decision of 25 May 1992 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  Europe
 Date Published: 1992-06-16

 Avis juridique important|31992D030792/307/EEC: Commission Decision of 25 May 1992 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic) Official Journal L 162 , 16/06/1992 P. 0026 - 0026COMMISSION DECISION of 25 May 1992 approving measures to set up pilot projects for the control of rabies with a view to its eradication or prevention presented by the Kingdom of Belgium (Only the Dutch and French texts are authentic) (92/307/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (1), and in particular Article 4 thereof, Whereas, conforming to Article 1 of Decision 89/455/EEC Belgium shall set up large-scale pilot projects in accordance with Article 3 for the eradication or prevention of rabies in the wild life of the Community using vaccines for the oral immunization of foxes; Whereas the pilot project as presented by Belgium includes the adjacent border areas of France, Luxembourg and Germany; Whereas the pilot project is part of a cross border cooperation with France, Luxembourg, Germany and the Netherlands; Whereas by letter dated 12 November 1991 Belgium notified the Commission of pilot projects for the control of rabies with a view to its eradication or prevention; Whereas, after examination the pilot project was found to comply with Decision 89/455/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The pilot projects in April and May 1992 for the eradication and prevention of rabies, presented by Belgium are hereby approved. Article 2 Belgium shall bring into force by 1 April 1992 the laws, regulations and administrative provisions for implementing the pilot projects referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 25 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 223, 2. 8. 1989, p. 19.